DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP2007268670) in view of Ricci (US5685996) and Wood (US4506570).
Regarding claim 1, Sugiyama teaches a portable turning machine comprising:  a ring base (25) (See Fig. 6 depicting the ring base 25); a turning ring (26) that is turnably supported by the ring base (25) and arranged on an outer circumference side of a cylindrical or columnar to-be-machined object (13, 14) (See Fig. 3 depicting the cylindrical or columnar to-be-machined object); a motor (36) that turns the turning ring (26) (See paragraph 0018 describing the action of the motor 36); and a tool (27) that is attached to the turning ring (26) and used for performing corrective machining of the to-be-machined object (13,14) (See Fig. 4 depicting the tool and paragraph 0016 describing the action of the tool 27), the ring base and the turning ring each have a structure that is dividable into a lower portion (25b and 26b, respectively) and an upper portion (25a and 26b, respectively) along a dividing line that is inclined to a horizontal direction (See modified Fig. 6 depicting the lower and upper portion of the ring base and turning ring, and the inclined dividing line), and the lower portion of the ring base (25b) with the dividing line being inclined to the horizontal direction (See paragraph 0018 describing the connection between the lower portion of the ring base 25b and modified Fig. 6 depicting the dividing line). Although Sugiyama teaches a table that shifts in the axial direction of the to-be-machined object, Sugiyama fails to specifically teach a support placed on and fixed to a floor and wherein the support has a first motor that shifts the ring base in a first horizontal direction orthogonal to a turning center line of the turning ring, a second motor that shifts the ring base in a second horizontal direction parallel to the turning center line of the turning ring.

    PNG
    media_image1.png
    567
    627
    media_image1.png
    Greyscale

Modified Fig. 6 of Sugiyama (JP2007268670)
Ricci teaches a ring base (80) supported by the support (76, 78) and the support (76, 78) placed on and fixed to a floor (See paragraph 6 and Fig. 1 depicting the support 76, 78 fixed to the floor by the weight of the machine and is capable of being further fixed to the floor). Under KSR rationale – combining prior art elements according to known methods to yield predictable results: 
To provide the device of Sugiyama with a ring base supported by a support and the support placed on and fixed to the floor would have been obvious to one of ordinary skill in the art, in view of the teachings of Ricci, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (support) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the support in Ricci would allow the machine of Sugiyama to be supported for added stability during machining. And therefore, from the modification, the lower portion of the ring base is connected to the support with the dividing line being inclined to the horizontal direction, See modified Fig. 6.
Wood teaches a first motor (39) that shifts in a first horizontal direction orthogonal to a turning center line (See Fig. 4 depicting the first motor and paragraph 5 under Detailed Description of a Preferred Embodiment), a second motor (39’) that shifts in a second horizontal direction parallel to the turning center line (See Fig 3 depicting the second motor and paragraph 5 under Description of a Preferred Embodiment).
To provide the device of Sugiyama with a first and second motors to position the turning ring and ring base to match machining parameters, as suggested by Wood, would have been obvious to one skilled in the art for the following reason:
Under KSR rationale – use of known technique to improve similar devices in the same way:
Sugiyama discloses a prior art turning machine upon which the claimed invention (first and second motors) can be seen as an “improvement” (Sugiyama does not specifically
disclose motors to shift the rings).
	Wood teaches a prior art comparable device (turning apparatus) having slide modules in
which one moves parallel to a turning center and the other moves orthogonal to a turning center.
	Thus, the manner of enhancing a particular device (turning machine) was made part of
the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in
Wood. Accordingly, one of ordinary skill in the art would have been capable of applying this
known “improvement” technique in the same manner to the prior art turning machine of Sugiyama and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that slide modules in which one moves parallel to a turning center and the other moves orthogonal to a turning center for the device in Sugiyama would positively position the turning ring and ring base to match machining parameters.
	Response to Arguments
Applicant’s arguments, see pages 4-6, filed 04/27/2022, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sugiyama (JP2007268670), Ricci (US5685996), and Wood (US4506570).
Brown failed to disclose the lower portion of the ring base is connected to the support with the dividing line being inclined to the horizontal direction. Sugiyama provides the turning ring, ring base, and the dividable nature of the two. Furthermore, Sugiyama provides a dividing line inclined to the horizontal direction. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722